            Case 1:20-cv-03987-LLS Document 2 Filed 06/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEEBA HARRIS,
                                 Petitioner,
                     -against-                                    20-CV-3987 (LLS)
PIKE COUNTY COURT OF COMMON                                     TRANSFER ORDER
PLEAS; UNAUTHORIZED PERSON
HAVING CUSTODY OF PETITIONER,
                                 Respondents.

LOUIS L. STANTON, United States District Judge:

       Petitioner Keeba Harris, currently detained in the Pike County Correctional Facility on

charges pending in the Pike County Court of Common Pleas (ECF No. 1 at 86), 1 brings this pro

se petition for a writ of habeas corpus under 28 U.S.C. § 2254. She asserts that she is being

“illegally and unlawfully incarcerated.” (Id. at 2.)

       “For the convenience of parties and witnesses, and in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have been

brought . . . .” 28 U.S.C. § 1404(a). Because Petitioner is detained in Pike County, Pennsylvania,

which is located in the Middle District of Pennsylvania, see 28 U.S.C. § 118(b), the Court

transfers this action to the United States District Court for the Middle District of Pennsylvania.

                                               CONCLUSION
       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

       The Clerk of Court is further directed to transfer this action, pursuant to 28 U.S.C.

§ 1404(a), to the United States District Court for the Middle District of Pennsylvania. Whether



       1
           Page numbers refer to those generated by the Court’s electronic case filing system.
            Case 1:20-cv-03987-LLS Document 2 Filed 06/08/20 Page 2 of 2



Petitioner should be permitted to proceed further without payment of fees is a determination to

be made by the transferee court. This order closes this case.

         Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253.

SO ORDERED.

Dated:     June 8, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  2
